 

FILED

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

 

 

 

  

 

 

 

JUL.2 3 2019
UNITED STATES DISTRICT COURT] (bd
SOUTHERN DISTRICT OF CALIFORNIA By nN eS ET OE So
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE .
Vv. (For Offenses Committed On or After November 1, 1987)
MERLI YON ATAN MARTINEZ-AVILA Case Number: 19CR1045-CAB

LAUREN DAY CUSITELLO / PATRICIA OJEDA
Defendant’s Attorney

USM Number 82052298

CL] -

THE DEFENDANT:

L] pleaded guilty to count(s)

 

XX] was found guilty on count(s) TWO (2) OF THE TWO-COUNT SUPERSEDING INDICTMENT

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 | ATTEMPTED REENTRY OF A REMOVED ALIEN 2

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L_] The defendant has been found not guilty on count(s)

 

IX} Count(s) REMAINING AGAINST DEFENDANT are dismissed on the motion of the United States.

 

Assessment : $100.00
<| Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible,

L] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine LI Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

July 3.2019 )

Date of Impésitionf Sentence

HON. Cathy Ani Bencivengo
UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

DEFENDANT: MERLI YONATAN MARTINEZ-AVILA Judgment - Page 2 of 2
CASE NUMBER: 19CR1045-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (184 DAYS).

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Ol at AM. on

 

 

Ci as notified by the United States Marshal. —

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Conor before

[1 as notified by the United States Marshal.

L) as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

HM

Defendant delivered on to

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR1045-CAB

 
